HowsiiXi, J.
This suit was brought to recover the balance due on the Sale of a lot of oakum, sold to defendants on 15th March, 1862.
The defence is that the article sold was represented to be similar to a lot previously bought by them from the same vendor, but that, on examination, it proved to be altogether inferior and wholly unmerchantable.
The evidence does not make out the defence.
It is shown that defendants saw the oakum several days before purchasing, and examined some of the bales or packages; and it is not proven that the interior was different from the exterior of the packages. At the time of the sale, it was known by defendants to be all of a “low quality.” One of them contended that it ought to be sold lower, “owing to its inferior quality.”
We see no reason for disagreeing with the judge who tried the cause in the lower court.
It is therefore ordered that the judgment be affirmed, with costs.